DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Frame on 8/19/2021.
The application has been amended as follows:
In claim 10, amend as:
formed by a final cold rolling step and having a purity of 99.99% by mass or more, such that a total value of Na, Al, Si, K, Ti, Cr, Mn, Fe, Co, Ni, Cu, Zn and Zr is 100 ppm by mass or less when a compositional analysis is conducted by means of a glow discharge mass spectrometry (GDMS) and an average value of Vickers hardness on a sputtering surface of from 90 to 115 Hv, the tantalum sputtering target satisfying all of the following conditions (1) to (3):
(1) when a cross section perpendicular to the sputtering surface is measured by EBSP, an average value of Kernel Average Misorientation values (KAM values) is from 1.0° to 3.9°;
(2) when the cross section perpendicular to the sputtering surface is measured by EBSP, an average value of orientation area ratios of a {100} plane oriented at a misorientation of within 15° relative to a normal direction of the sputtering surface is from 32.5% to 43.0%; and
(3) the tantalum sputtering target has an average value of aspect ratios of crystal grains from 2.3 to 3.5, as observed in the cross section perpendicular to the sputtering surface.

In claim 5, amend as:
A method for forming a film comprising sputtering the tantalum sputtering target according to claim 10 [[1]].

In claim 6, amend as:
10 [[1]], wherein the average value of the KAM values 

In claim 7, amend as:
The tantalum sputtering target according to claim 10 [[1]], wherein the average value of Vickers hardness on the [[a]] sputtering surface is from 90 to 105 Hv.

In claim 8, amend as:
The tantalum sputtering target according to claim 10 [[1]], wherein the tantalum sputtering target has [[an]] the average value of aspect ratios of crystal grains of from 2.3 to 3.0, as observed in the cross section perpendicular to the sputtering surface.

In claim 9, amend as:
The tantalum sputtering target of claim 10 [[1]], wherein the average value of orientation area ratios of the [[a]] {100} plane oriented at [[a]] the misorientation of within 15° relative to the [[a]] normal direction of the sputtering surface is from 32.5% to 39.0%.

Election/Restrictions
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of using an allowable product, 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 10 of the invention is not shown in the prior art of a Ta sputter target (i.e. composition) having a purity of 99.99% by mass or more and such that a total value of Na, Al, Si, K, Ti, Cr, Mn, Fe, Co, Ni, Cu, Zn and Zr is 100 ppm by mass or less (which has been interpreted that the Ta sputter target being the ‘purity 99.99% by mass or more’ to mean that the Ta sputter target ‘is made of substantially only tantalum’ or ‘comprises substantially only tantalum’), and especially with regards to:
after the final cold rolling step that would affect the overall atomic structure of the Ta sputter target (e.g. polishing and other superficial surface finishing steps are interpreted as not included as the ‘other forming step’) as supported by at least para 0085 and 0093 of the published Specification (US 2020/0131622), which results in the Ta sputter target of substantially only tantalum having novel properties of:
an average Vickers hardness on a sputter surface of 90-115 Hv;
an average value of Kernel Average Misorientation values (KAM values) is from 1.0° to 3.9°;
an average value of orientation area ratios of a {100} plane oriented at a misorientation of within 15° relative to a normal direction of the sputtering surface is from 32.5% to 43.0%; and
an average value of aspect ratios of crystal grains from 2.3 to 3.5, as observed in the cross section perpendicular to the sputtering surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A BAND/Primary Examiner, Art Unit 1794